DISSENTING OPINION.
WALKER, J.
I am unable to concur in the majority opinion. While the wisdom or utility of dissenting opinions is questionable, a mere declaratory dissent, unsupported by a reason therefor, is purely *440nebulous, serving only to provoke conjecture.” To avoid this attitude, I will state the reasons for my non-concurrence.
I. The terms of the contract made by the defendant with the attorney so far as concerns the matter in issue is as follows:
"I hereby authorize James F. Pitt, Esquire, to represent me as counsel in the defense of the above entitled cause, and for his services as such I agree to pay him in any event a reasonable fee, and if the defense is entirely successful a fee of not less than $25,000.”
Contract for Services: Quantum Meruit. This contract is the corner stone of plaintiff’s case; correctly interpreted the rights of the parties may be readily determined thereunder; plain and unmistakable in its terms, an extended analysis of same is not necessary ascertain its meaning. Such a course would confuse rather than enlighten.
While the contract is entire in regard to the subject-matter, namely, the employment of the attorney, the compensation to be paid therefor is divisible. First, as to the payment of a reasonable fee; and, second, not less than $25,000 if the defense was entirely successful. Under the first provision a reasonable fee was to be the compensation upon the happening of any event which would, through no fault of the attorney, prevent him from conducting the defense to a successful termination; among the events likely to happen, within the reasonable contemplation of the parties, were: (1) an unsuccessful defense, (2) the discharge of the attorney by the defendant pending the litigation, (3) the inability of the attorney to further defend the action, including his death. Under the second provision, the measure of compensation is only applicable upon an entirely successful defense. The *441attorney died before this event occurred.. His death eliminated the second provision, leaving a complete contract prescribing a reasonable compensation as the measure of the fee.
But suppose the attorney had not died and any one of the events had occurred which rendered it impossible for him to continue in the defense? An unsuccessful result would, by express terms, have limited the measure of the fee to the first provision of the contract; and by parity of reasoning, based on the evident purpose of the parties, and in accord with the canons of construction, the same rule is to be applied to measure the compensation upon the happening of any other event which rendered the attorney unable to continue in the defense. [Lewis v. Omaha St. Ry. Co., 114 N. W. (Neb.) 281; Johnston v. Bernalillo Co. Commrs., 78 Pac. (N. M.) 42.]
Any other construction of the contract, in my opinion, does violence to the language employed, which is unmistakable in its terms and is clearly expressive of the object and purpose of the parties.
What I have heretofore said in no way conflicts with the conclusion reached in the majority opinion in that the attorney was entitled to reasonable compensation for services rendered, and that his death does not preclude his personal representative from recovering for such services.
While the service of an attorney is purely personal in its nature (Lacher v. Gordon, 111 N. Y. Supp. 283; Bently v. Fidelity & Deposit Co., 69 Atl. [N. J.] 202), and is annulled by death (Corson v. Lewis, 109 N. W. [Neb.] 735), and his personal representative has no right to employ another to complete the service, he may sue on the contract of employment or on a quantum meruit for the services rendered by the deceased attorney. [Boyd v. Daily, 85 App. Div. (N. Y.) l. c. 587; Love v. Peel, 79 Ark. 366.]
*442But I do not agree in the conclusion of the majority that the $25,000 under the terms of this contract, may he taken as a basis for estimating the reasonable compensation. If construed as in the tria] court and as approved in, the majority opinion, the contract would read:
“I hereby authorize James F. Pitt to represent me as counsel in the defense of the above entitled cause and for his services as such I agree to pay him in any event a reasonable fee, and in determining-such reasonable fee if the services are not completed, $25,000 is to be taken as the value of all services to be rendered by him; and if the defense is entirely successful a fee of not less than $25,000.”
Thus amended, terms and conditions are incorporated into the contract certainly never contemplated by the parties; as I have shown, it is either a contract for a reasonable fee for partial performance, or a fee of not less than $25,000 if the suit through the instrumentality of the attorney, terminated successfully.
A reasonable compensation is such as will fairly compensate for the services rendered, taking into consideration the character and ability of the attorney, the importance of the cause, the labor performed and the results obtained. [Powell v. Foster’s Estate, 71 Vt. 160; Steele v. Hammond, 136 App. Div. 667, 121 N. Y. Supp. 589.] The injecting into the instrument of any other element is in effect and in fact the making of another' and different contract.
I am, therefore, of the opinion that the giving of instruction two by the trial court, which authorized the jury to take $25,000 as the value of all the services which Pitt was to perform as a basis for ascertaining the reasonable value of the services performed, was error.
*443Attorney and Client: Confidential Relation: Contract. *442II. The majority opinion announces the rule that an attorney in a. suit against a client on a contract, when *443a fiduciary relation is shown to exist, before or at the time the contract is made, does not have the burden of proving that the contract is fair and just and that be took no undue advantage of the client. I do not understand this to be the law.
An attorney primarily sustains a confidential or trust relation to his clients, similar to that existing between a trustee and cestui que trust, guardian and ward, physician and patient, or principal and agent. [Brock v. Barnes, 40 Barb. 521; White v. Whaley, 40 How. Pr. Rep. l. c. 364; Boyle v. Read, 138 Ill. App. 153; Darlington’s Estate, 147 Pa. St. 624; Greenfield’s Estate, 14 Pa. St. 489.]
However, before the relation begins, or át its inception, attorneys in undertaking business for clients may .contract in reference to compensation without the burden of proving fairness or freedom from fraud, on the theory that they deal at arms’ length with each other (Fowler v. Callan, 102 N. Y. l. c. 398; Boyd v. Daily, 85 App. Div. [N. Y.] 581; Elmore v. Johnson, 143 Ill. 513, 36 Am. St. Rep. 401; White v. Tolliver, 110 Ala. 300), which renders the contracts thus made as valid as if between other persons not occupying a fiduciary relation, and who are, in all respects, competent to contract with each other. [Dockery v. McLellan, 93 Wis. 381.]
But after a fiduciary relation between attorney and client has begun, agreements between them respecting the former’s fee for services rendered and to be rendered will be zealously scrutinized and must be supported by clear proof on the part .of the attorney that the amount agreed upon is fair and reasonable. [Dickinson v. Bradford, 59 Ala. 581, 31 Am. St. Rep. 23; Shirk v. Neible, 156 Ind. 66; Thomas v. Turner, 87 Va. 1; Planters’ Bank v. Hornberger, 4 Cold. (Tenn.) 531; Jennings v. McConnel, 17 Ill. 148, 150; Bolton v. Daily, 48 Iowa, 348; Hughes v. Zeigler, 69 *444Ill. 38; Marshall v. Dossett, 57 Ark. 93; Waterbury v. Laredo, 68 Tex. 565; Ryan Bros. v. Ashton, 42 Iowa, 365, 370.]
This is the general rule, and as has been tersely said by the Supreme Court of Illinois: “ ‘ The reason for the doctrine is to be found in the nature of the relation which exists between attorney and client. That relation is one of confidence and gives the attorney great influence over the actions and interest of the client. In view of this confidential relation, transactions between attorney and client are often declared to be voidable, which would be held to be unobjectionable between other parties. The law is thus strict, “not so much on account of hardship in the particular case, as for the sake of preventing what might otherwise become a public mischief.” ’ ” [Cassem v. Heustis, 201 Ill. 208.]
I do not understand that our statute has abrogated the doctrine above announced in regard to contracts between attorneys and clients; in so far as it applies to the contract under consideration, it is as follows:
“The compensation of an attorney or counselor for his services is governed by agreement, express or implied, which is not restrained by law. . . .” [Sec. 964, R. S. 1909.]
This statute was taken in haec verba from the statutes of New York.
Under the common law, barristers, advocates and counsel were not authorized to make contracts for compensation nor maintain actions for the reasonable value of their services. [Kennedy v. Broun, 13 C. B. (N. S.) 677, 9 Jur. (N. S.) 119, 7 L. T. Rep. (N. S.) 626; Swinfen v. Chelmsford, 1 F. & F. 619, 5 H. & N. 890.]
The purpose of the enactment of the New York statute was, as has been said by the Supreme Court of that State, in construing an earlier statute of like *445effect, but of different phraseology, “to place the lawyer upon the same footing as other persons, free to make his engagements with his clients as they, should agree; and although extremely broad in language, it went no farther. It removed the restraint imposed by the statute of champerty and maintenance, permits contracts for services to be made between attorney and client before or on the creation of the professional relation, and payable out of the subject-matter of the litigation, or upon a division thereof, when recovered or otherwise, but in nowise affects the equity rule as to subsequent actions created or performed .under the influence of that relation.” [Mason v. Ring, 3 Abb. Appeals (N. Y.) l. c. 219.]
In a later New York case, construing a statute employing the language of section 964, supra, the court said: “Thus we have a statute gradually progressing in one direction, which has required more than half a century for its development. It consists of only three sentences, but each has been the subject of one or more independent enactments intended to protect attorneys and enable them to collect pay for their services. The first establishes freedom of contract between attorney and client with reference to the compensation of the former.” [Fischer-Hansen v. Railroad, 173 N. Y. l. c. 498.]
In a still later New York case decided in 1910, in which an attorney had brought suit on a contract made with a client for a large contingent fee — the attorney being at the time of the making of the contract the confidential adviser of the client, the court, in construing the statute, said: “Plaintiff puts much reliance upon the language of section 66 of the Code of Civil Procedure (now section 474 of the judiciary law [Consol. Laws, c. 30]), which provides that an attorney’s compensation is governed by agreement, ‘which is not restrained by law,’ which he understands to include a prohibition against its supervision in *446equity. But that this language of the Tliroop Code was not intended to vary the meaning of the old Field Code of Procedure is shown by the revisers’ own declaration. In appendix B to their report, containing a list of the sections in which the law is amended, .they omit section 66 (Code of Remedial Justice [Throop’s Ed. 1876], p. 516), thus relegating it to the class of redrafts ‘whose sole object is to conform the syntax of the terms used to those of other portions of the bill, to prune down redundant expressions, or otherwise to attain greater simplicity and clearness without material change of the meanings.’ [Id., p. 515.] The present words ‘which is not restrained by law’ replace a provision of the old Code (Code 1848, sec. 258; Code 1849, sec. 303) which repealed all then existing statutes regulating attorney’s fees, together with ‘all existing rules and provisions of law restricting or controlling the right of a party to agree with an attorney, solicitor or counsel for his compensation.’ . . . And the object of the codifiers was to give the attorney the same right of contract ‘as in respect to every other professional person’ (Rep. Code Comrs., 1848, pp. 204, 205). The jurisdiction of equity over persons in confidential relations stood untouched.” [Ransom v. Ransom, 127 N. Y. Supp. l. c. 1033, 1034.]
It is evident, therefore, that the statute, as enacted in New York, was to establish freedom of contract between attorney and client, or, as was said in the cases above cited, to place them upon the same footing as other persons having business relations with each other, but in no way affecting the rule applicable when a fiduciary relation is shown to exist.
The Missouri statute being identical with that of New York and enacted for a like purpose, is to be construed as in the jurisdiction of its origin. [Skouten v. Wood, 57 Mo. 380; State ex rel. v. Miles, 210 Mo. 127, 146.]
*447I do not understand that the New York cases cited in the majority opinion (In the Matter of Fitzsimons, 174 N. Y. l. c. 23; Werner v. Knowlton, 94 N. Y. Supp. l. c. 1057, and Ransom v. Cutting, 98 N. Y. Supp. l. c 284) announce a different doctrine, hut, on the contrary, if read in the light of the history of the statute construed, they afford ample support for the conclusion here reached.
In an exhaustive review of these and other similar cases, in Ransom v. Ransom, 127 N. Y. Supp. l. c. 1035, the Supreme Court of that State said: “Upon reviewing all the authorities I do not find any that diminish the force of the ancient rules of chancery affecting contracts between persons in confidential relations.” And as eminently appropriate to the facts in the case at bar, we add the following observation to be found in the same opinion: “This plaintiff secured his contingent interest after he had already for a considerable time been the widow’s confidential adviser and friend as well as counsel, and while the work for which he was seeking compensation was already progressing.”
If further stanchion be required to sustain the construction here given section 964, the venerable and salutary rule of interpreting statutes, announced over three hundred years ago in Haydon’s case, 3 Coke’s Rep. 7b, pp. 19 and 20, cited with approval in the Matter of Bomino’s Estate, 83 Mo. l. c. 441, and later learnedly discussed with commendation by Lamm, C. J., in State ex rel. v. McQuillin, 246 Mo. 534, may be appropriately quoted. It is to this effect: In determining the meaning and purpose of a law these elements are to be considered: first, the occasion and necessity of the law; second, the mischief felt; and, third, the object and remedy in view. Applying this gauge to the statute in question, we find that the occasion and necessity of the law was to give attorneys freedom of contract with clients. The mischief felt was the in*448justice arising'from the application of the strict common law rule to contracts between attorneys and clients which savored in many instances of champerty and maintenance, giving them an odor of impropriety if it did not render them invalid. The object was to place attorneys upon a like plane with others entering into contractual obligations; and the remedy was to afford them a definite means of securing relief when such obligations had been entered’ into. That this right and remedy whs given free from any purpose to abrogate the rule in regard to a fiduciary relation, is to my mind beyond question.
In reference to the Missouri cases cited in the majority opinion, it will be found that at the time of the rendition of the opinions in Thrasher v. Greene County, 87 Mo. 419, 105 Mo. 244, the statute under consideration was not in existence; but considered in the absence of the statute, it is apparent that no confidential relation existed and that the parties dealt at arms’ length. Under all the facts in Beagles v. Robertson, 135 Mo. App. 306, the conclusion there reached as to the entire ease is not incorrect, but in so far as the reasoning obiter repudiates the doctrine as to the burden of proof where a fiduciary relation is shown to exist before or at the making of a contract, it is, in my opinion,, not the. law.
I am, therefore, of the opinion that the Missouri statute has not abrogated the rule in regard to the burden of proof in a suit upon a contract between an attorney and a client where a fiduciary relation has been shown to exist before or at the time the contract was made.
For the foregoing reasons I dissent from the conclusions reached in the majority opinion.
Lamm, G. J., and Bond, J., concur; Woodson and Brown, JJ., concur in paragraph two.